Name: 2004/198/EC: Commission Decision of 27 February 2004 amending Decision 2002/794/EC concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil (Text with EEA relevance) (notified under document number C(2004) 557)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  health;  trade;  America;  agricultural policy
 Date Published: 2004-03-02

 Avis juridique important|32004D01982004/198/EC: Commission Decision of 27 February 2004 amending Decision 2002/794/EC concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil (Text with EEA relevance) (notified under document number C(2004) 557) Official Journal L 064 , 02/03/2004 P. 0039 - 0040Commission Decisionof 27 February 2004amending Decision 2002/794/EC concerning certain protective measures with regard to poultrymeat, poultrymeat products and poultrymeat preparations intended for human consumption and imported from Brazil(notified under document number C(2004) 557)(Text with EEA relevance)(2004/198/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety(1), as amended by Regulation (EC) No 1642/2003(2), and in particular Article 53(1) thereof,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(3), and in particular Article 22(1) thereof,Whereas:(1) In accordance with Commission Decision 2002/794/EC(4) all consignments of poultrymeat, poultrymeat products and poultrymeat preparations imported from Brazil must be sampled in order to demonstrate the absence of nitrofurans.(2) Decision 2002/794/EC should be reviewed, according to Article 6 thereof, in the light of the guarantees offered by the competent authorities of Brazil and on the basis of the results of the test carried out by the Member States.(3) The competent authorities of Brazil have submitted to the Commission on 27 May 2003 an action plan, which was considered satisfactory by the Commission.(4) The Food and Veterinary Office concluded in its mission report(5) that the implementation and enforcement of this action plan were carried without important deficiencies.(5) Since 12 August 2003, the Commission, through the RASFF system, did not receive any relevant notification of nitrofuran in poultrymeat, poultrymeat products or poultrymeat preparations from Brazil.(6) The frequency of sampling and testing shall therefore be reduced.(7) Decision 2002/794/EC should be amended accordingly.(8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In Article 2 of Decision 2002/794/EC, the text of paragraph 1 is replaced by the following text:"1. Member States shall, using appropriate sampling plans and detection methods, subject 20 % of the consignments of poultrymeat, poultrymeat products and poultrymeat preparations imported from Brazil to a chemical test in order to ensure that the products concerned do not present a hazard to human health. This test must be carried out, in particular, with a view to detecting the presence of nitrofurans and their metabolites."Article 2This Decision shall apply from 9 March 2004.Member States shall amend the measures they apply to imports in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 3This Decision is addressed to the Member States.Done at Brussels, 27 February 2004.For the CommissionDavid ByrneMember of the Commission(1) OJ L 31, 1.2.2002, p. 1.(2) OJ L 245, 29.9.2003, p. 4.(3) OJ L 24, 30.1.1998, p. 9.(4) OJ L 276, 12.10.2002, p. 66.(5) DG SANCO/9047/2003 - Final.